650 S.E.2d 600 (2007)
CITY OF ASHEVILLE
v.
STATE of North Carolina and County of Buncombe, et al.
No. 244P07.
Supreme Court of North Carolina.
August 23, 2007.
Robert W. Oast, Jr., Daniel G. Clodfelter, T. Randolph Perkins, Mark A. Nebrig, Charlotte, Jeffrey M. Young, Research Triangle Park, for City of Asheville.
Mark A. Davis, W. Dale Talbert, Special Deputy Attorney Generals, Robert B. Long, Jr., Asheville, for State of NC.
W. Scott Jones, Asheville, for County of Buncombe.
Andrew L. Romanet, Jr., Gregory F. Schwitzgebel, III, Raleigh, for NC League of Municipalities.

ORDER
Upon consideration of the petition filed by Plaintiff on the 23rd day of May 2007 in this matter for discretionary review under G.S. 7A-31 prior to a determination by the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 23rd day of August 2007."